FILED
                               NOT FOR PUBLICATION                          OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GILBERT JIMENEZ-ASCENSIO,                          No. 11-73956

                Petitioner,                        Agency No. A088-500-286

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted September 24, 2013 **

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gilbert Jimenez-Ascensio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and review de novo questions of law. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Jimenez-Ascensio’s motion

to reopen where he failed to show former counsel had provided ineffective

assistance. See id. at 793 (petitioner must demonstrate “that counsel failed to

perform with sufficient competence.”)

       Jimenez-Ascensio’s contention that the BIA failed to provide a reasoned

explanation for its decision is not supported by the record. See Najmabadi v.

Holder, 597 F.3d 983, 987, 990 (9th Cir. 2010) (“[t]he [BIA] does not have to

write an exegesis on every contention”) (internal quotes omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                       11-73956